                Case 2:19-cv-01399-TSZ Document 15 Filed 07/22/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       JOAN ELLIOTT,
 8                           Plaintiff,
                                                        C19-1399 TSZ
 9         v.
                                                        MINUTE ORDER
10     HAL ANTILLEN N.V., et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ stipulated motion, docket no. 14, to continue the trial date and
14
     related deadlines, is GRANTED as follows:
15
            JURY TRIAL DATE (4-5 days)                              September 20, 2021
16
            Deadline for amending pleadings remains                 September 21, 2020
17
            Disclosure of expert testimony                          May 3, 2021
18

19          Discovery motions filing deadline                       June 10, 2021

20          Discovery completion deadline                           July 2, 2021

21          Dispositive motions filing deadline                     July 8, 2021

22

23

     MINUTE ORDER - 1
              Case 2:19-cv-01399-TSZ Document 15 Filed 07/22/20 Page 2 of 2



 1          Deadline for filing motions related to expert
                                                                   July 15, 2021
            testimony (e.g., Daubert motions)
 2
            Motions in limine filing deadline                      August 19, 2021
 3
            Agreed pretrial order due                              September 2, 2021
 4
            Trial briefs, proposed voir dire questions, and
                                                                   September 2, 2021
 5          jury instructions due
                                                                   September 10, 2021
            Pretrial conference
 6                                                                 at 1:30 p.m.

 7 The provisions of the Minute Order Setting Trial and Related Dates, docket no. 12,
   concerning any alteration of the case schedule and the need for counsel to be prepared to
 8 commence trial on the date set, the agreed pretrial order and the form of the exhibit list to
   be included therein, the numbering of trial exhibits, and immediate communication to the
 9 Court of any settlement remain in full force and effect.

10          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
11
            Dated this 22nd day of July, 2020.
12
                                                      William M. McCool
13
                                                      Clerk
14
                                                      s/Karen Dews
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
